DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
This office action is in response to applicant’s submission of June 8, 2021.  Claims 1, 11, and 20 are amended. Claims 10, 12, and 13 are canceled. Claims 1-9, 11, and 14-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially centrally located and substantially aligned along a longitudinal axis of the cartridge" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially centrally located and substantially aligned along a longitudinal axis of the cartridge" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-9, 11, and 14-26 are rejected insomuch as they depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11, 15, 17, 18, 19, 20 - 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US App. No. 20180070645 (hereinafter Monsees '645).
Regarding claim 1, Monsees ‘645 discloses a vaporization system (Fig. 5, ¶6) comprising: a control device (Fig. 5, compact electronic device assembly 10)  having: a device outer housing defining a device outer wall (Fig. 5, device body 20), a device distal end, and a device proximal end that includes an opening formed therein; a device chamber defined by a device inner frame having at least a chamber sidewall and a chamber bottom wall, the opening in the device proximal end providing access into the device chamber (See annotated Fig. 6B); a device battery positioned within the device outer housing (Fig. 6B, battery 23); a device printed circuit board assembly (PCBA) positioned within the device outer housing (Fig. 6B, printed circuit board 24); device electrical connectors positioned in the device chamber (Fig. 6B, heater contacts 22); and a device external connection element(Fig. 6B, charging contact 28).

    PNG
    media_image1.png
    114
    299
    media_image1.png
    Greyscale

Monsees ‘645 further discloses a cartridge (Figs. 5, 7A-7B, cartridge 30 or pod 30a) comprising: a tank (Fig.7B, fluid storage compartment 32)  defined by an outer tank wall that includes a closed end and an opposing end comprising a wall having an aperture (Fig. 7B, heater inlet 53) defined therein, the tank being configured to contain a liquid composition (¶235); a mouthpiece (Fig. 7B, mouthpiece 31) defined by an outer mouthpiece wall that includes a proximal end with an exit portal and a distal end that is engaging the tank; a heater (Fig. 7B, heater 35); a liquid transport element (Fig. 7B, wick 34, 34’) ) at least partially inserted into the aperture defined in the wall of the opposing end of the tank (Figs. 9A-9L, ¶240, ¶244, ¶247).  Monsees ‘645 discloses, “cartridges may include a wick extending through the fluid storage compartment and into the vaporizable material, a resistive heating element in contact with the first and second electrical contacts, and a heating chamber in electrical contact with 
Monsees ‘645 further discloses the liquid transport element being effective to deliver the liquid composition from the tank to the heater (¶245, ¶247); and electrical contacts (Fig. 9B, heater contacts 33, 33’, ¶240); wherein the aperture defined in the wall of the opposing end of the tank, the liquid transport element, and the heater are substantially centrally located and substantially aligned along a longitudinal axis of the cartridge (See annotated Fig. 7B); 

    PNG
    media_image2.png
    254
    451
    media_image2.png
    Greyscale

Monsees ‘645 further discloses wherein the cartridge is configured to engage the control device such that at least a portion of the tank of the cartridge is received within the device chamber to form the vaporization system in a functioning combination with the electrical contacts of the cartridge electrically engaging the device electrical connectors (Assembled Fig. 5, exploded views in Figs 6A-7B).
Regarding claim 7, Monsees ‘645 discloses the invention of claim 1 as discussed above.  Monsees ‘645 further discloses the control device includes a device light source and at least one opening through the device outer housing through which light from the device light source is visible.  (Figs. 15 & 26, ¶ 239).
Regarding claim 8, Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses the outer wall of the tank of the cartridge is transparent or translucent (¶ 15 and ¶ 365).
Regarding claim 11, Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the heater is positioned within a vaporization chamber (¶315).
Regarding claim 15, Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the mouthpiece wall includes a flange positioned between the proximal end and the distal end thereof. (Fig. 9I, element 46a, ¶251).  A flange is “a rib or rim for strength, for guiding, or for attachment to another object” https://www.merriam-webster.com/dictionary/flange.  Monsees discloses the mouthpiece with internal edges between the proximal and distal end of the mouthpiece.  These edges then ride on rails to attach the mouthpiece, thus they serve as a flange (¶251).
Regarding claim 17, Monsees ‘645 discloses the invention of claim 15 as discussed above. Monsees ‘645 further discloses wherein the opening at the device proximal end includes a recess with an inwardly projecting lip. (Fig. 27B and Fig. 28C, ¶140).
Regarding claim 18, Monsees ‘645 discloses the invention of claim 17 as discussed above. Monsees ‘645 further discloses wherein the flange of the mouthpiece is configured to be at least partially received within the recess so as to contact the inwardly projecting lip. (Fig. 27B and Fig. 28C, ¶367).
Regarding claim 19, Monsees ‘645 discloses the invention of claim 18 as discussed above. Monsees ‘645 further discloses wherein one or more of the following conditions is met: the flange comprises a magnetic component and the inwardly projecting lip comprises a metal component configured for magnetic attraction; the inwardly projecting lip comprises a magnetic component and the flange comprises a metal component configured for magnetic attraction; the flange comprises a magnetic component and the inwardly projecting lip comprises a magnetic component. (¶83, ¶102).
Regarding claim 20, Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the cartridge comprises an air entry positioned a wall thereof. (Fig 10A, air inlet passage 50, ¶235, ¶238).
Regarding claim 21, Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the control device comprises a pressure drop aperture positioned in the device inner frame. (Fig. 14, pressure sensor 27, ¶278)
Regarding claim 22, Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses wherein the system comprises a first cartridge and a second cartridge that is different from the first cartridge. (Fig. 24A-28D, Fig. 29A-29D, ¶299, ¶361,¶368-369 )
Regarding claim 23, Monsees ‘645 discloses the invention of claim 22 as discussed above. Monsees ‘645 further discloses wherein the first cartridge includes a first heater, and the second cartridge includes a second heater that is different from the first heater. (Fig. 24A-28D, Fig. 29A-29D, ¶368-369 )
Regarding claim 24, Monsees ‘645 discloses the invention of claim 22 as discussed above. Monsees ‘645 further discloses wherein the first cartridge includes a first tank having a first volume, and the second cartridge includes a second tank having a second volume that is different from the first volume of the first tank. (Fig. 24A-28D, Fig. 29A-29D, ¶368-369 )
Regarding claim 25, Monsees ‘645 discloses the invention of claim 22 as discussed above. Monsees ‘645 further discloses wherein the first cartridge includes a first liquid transport element, and the second cartridge includes a second liquid transport element that is different from the first liquid transport element. (Fig. 24A-28D, Fig. 29A-29D, ¶368 )
Regarding claim 26, Monsees ‘645 discloses the invention of claim 1 as discussed above. Monsees ‘645 further discloses an external connector configured for electrical contact with the control device external connection element (Fig 16A, 60).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 as applied to claim 1 above, and further in view of US App. No. US 20130087160A1 (hereinafter Gherghe).
Regarding claim 2, the combination of Monsees ‘645 discloses claim 1 as discussed above, however the combination does not disclose a first control device and a second control device, wherein the first control device and the second control device are interchangeably connectable with the cartridge such that at least a portion of the tank of the cartridge is separately receivable within each of a first control device chamber present in the first control device and a second control device chamber present in the second control device to form the vaporization system in a functioning combination, and wherein the first control device differs from the second control device.
Gherghe teaches a personal vaporizer that uses cartridges.  The cartridges can be used in a device that is fashioned as a pipe.  Alternatively, the same cartridges can be used in a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 to incorporate a first control device and a second control device, wherein the first control device and the second control device are interchangeably connectable with the cartridge such that at least a portion of the tank of the cartridge is separately receivable within each of a first device chamber present in the first device and a second device chamber present in the second device to form the vaporization system in a functioning combination, and wherein the first control device differs from the second control device.  A person of ordinary skill in the art would have done so to enable a user to have several device types, i.e. a pipe and a cigarette, while using the same cartridge.
Regarding claim 3, the combination of Monsees ‘645 in view of Gherghe discloses claim 2 as discussed above, however the combination does not disclose: wherein the first control device differs from the second control device in one or more of the following aspects: the first control device comprises a first control device outer housing, and the second control device comprises a second control device outer housing, and the first control device outer housing and the second control device outer housing are each formed of a different material; the first control device comprises a first control device battery, and the second control device comprises a second control device battery, and the first control device battery is different from the second control device battery; the first control device comprises a first control device PCBA, and the second control device comprises a second control device PCBA, and the first control device PCBA is different from the second control device PCBA; and the first control device comprises a first control device external connection element, and the second control device comprises a second control device external connection element, and the first control device external connection element is different from the second control device external connection element.
Gherghe teaches a personal vaporizer that uses cartridges.  The cartridges can be used in a device that is fashioned as a pipe.  Alternatively, the same cartridges can be used in a device that is fashioned as a cigarette.  (¶13 and ¶96).  Specifically in ¶96 it is taught, “A third embodiment of the invention (FIG. 10) uses the same cartridges as the pipe but with a different battery enclosure and a different Momentary Push Button Switch.”  Therefore, Gherghe teaches a system wherein the devices have differences in outer housing (Fig. 4 vs Fig. 10).
Claim 3 requires the control devices to be different, “in one or more of the following aspects”.  Therefore, teachings of Gherghe regarding different outer housings satisfies “one or more of the following aspects.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645  to incorporate different, interchangeable control devices as taught in Gherghe.  A person of ordinary skill in the art would have done so to enable a user to own several control devices and use the same cartridge and/or type of cartridge in each.
Regarding claim 5, the combination of Monsees ‘645 in view of Gherghe discloses claim 3 as discussed above, however the combination does not disclose, wherein the first control device PCBA differs from the second control device PCBA in one or more of: memory; user programmability; heater control; and feedback functionality.
Monsees ‘645 teaches PCBAs programmable to perform various tasks.  Monsees ‘645 teaches a PCB, "the microcontroller cycles the switches at fixed intervals to measure the resistance of the resistive heating element relative to the reference resistor, and applies the algorithm control parameters to control the temperature of the resistive heating element." (¶91).  Monsees ‘645 also teaches another PCB that can, “wherein the PCB is configured to detect the absence of fluid based on the measured resistance of the resistive heating element, and turn off the device.” (¶277).  Monsees ‘645 also teaches PCBs that feature a child safety feature (¶ 306), and/or an activation code (¶ 307).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Gherghe incorporate the first device PCBA differs from the second device PCBA in one or more of: memory; user programmability; heater control; and feedback functionality. A person of ordinary skill in the art would have done so to enable a user to have multiple control devices with PCBs having advantageously programmable features.  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 in view of Gherghe and in further view of US App. No. 20130042865 (hereinafter Monsees '865). 
Regarding claim 4, the combination of Monsees ‘645 in view of Gherghe discloses claim 3 as discussed above, however the combination does not disclose the first control device battery differs from the second control device battery in one or more of: battery type; maximum voltage; and capacity.
Monsees ‘865 teaches, “In some embodiments, the battery used in the device is a single cell LiPo battery (e.g., 18-650 size 2600 mAh lithium ion single cell or 14-650 size 940 mAh lithium ion single cell) for repeated uses of the device. In some embodiments, the battery used for the device is other suitable rechargeable battery with 18-650 size 2600 mAh or 14-650 size 940 mAh. The device can be used for up to 10, 20, 30, 40, 50, 60 or more uses (depending what size of the rechargeable battery is employed). In some embodiments, the device can be used for more than 60 uses. The device can also be used for up to 1, 2, 3, 4, 5, 6, 7, or 8 hours or more of continuous or non-continuous use. A cartridge for use with the device can be disposed after each use or used for multiple uses. The long lasting use of a device provides the user the advantage of not having to service the device or recharge the battery on a regular basis." (¶ 84).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 in view of Gherghe to provide a system with multiple control devices wherein the first device battery differs from the second device battery in one or more of: battery type; maximum voltage; and capacity as taught in Monsees ‘865.  A person of ordinary skill in the art would do so to enable a user to have multiple control devices with multiple battery types.  As described in Monsees ‘865, different battery types may have longer usage times.  Monsees ‘865 further teaches the ability to have rechargeable or disposable batteries.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 as applied to claim 1 above, and further in view of US App. No. 20130168880 A1 (hereinafter Duke).
Regarding Claim 6, the combination of Monsees ‘645 discloses claim 1 as discussed above, however the combination does not disclose the control device includes a device window present in the device outer housing, said window being positioned to provide visual access into the device chamber.
Duke teaches “the shell also has a transparent window which allows the user to view the levels of liquid in the bottle.”  (¶ 22).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 to incorporate a device window present in the device outer housing, said window being positioned to provide visual access into the device chamber as taught in Duke.  A person of ordinary skill in the art would do so to enable a user monitor the liquid remaining in the cartridge without removing the cartridge from the control device.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 as applied to claim 1 above, and in further view of US Patent App. 20170340011 A1 (hereinafter Batista).
Regarding claim 9, the combination of Monsees ‘645 discloses claim 1 as discussed above, however the combination does not disclose wherein the distal end of the mouthpiece of the cartridge includes a rim wall that is inset from the outer mouthpiece wall and that engages an interior of the proximal end of the tank.
Batista teaches a mouthpiece (Fig. 7A, element 410) that is part of the cartridge.  The mouthpiece has a rim wall is inset from the mouthpiece wall.  The rim wall engages with the interior proximal end of the tank.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 to incorporate the distal end of the mouthpiece of the cartridge includes a rim wall that is inset from the mouthpiece wall and that engages an interior of the proximal end of the tank as taught in Batista.  A person of ordinary skill in the art would do this to predictably attach the mouthpiece in the device inset from the tank.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees ‘645 as applied to claim 1 above, and further in view of US App. No. 20180103685 A1 (hereinafter Yener).
Regarding claim 14, Monsees ‘645 discloses the invention of claim 1 as discussed above. However the combination does not disclose wherein electrical contacts are positioned in the mouthpiece wall. 
Yener teaches electrical contacts in the wall of the mouthpiece (Fig. 10, element 44, ¶58).  These contacts are on the side of the mouthpiece and allow for the mouthpiece to make an electrical connection for a secondary heating element.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monsees ‘645 to provide electrical contacts are positioned in the mouthpiece wall as taught in Yener.  A person of ordinary skill desiring to place electrical contacts on the side of the mouthpiece for any connectivity reason would have combined the teachings and placed the contacts in the wall of the mouthpiece to predictably provide a low-profile electrical connection thereby reducing the overall size of the device.
Regarding claim 16, Monsees ‘645 discloses the invention of claim 15 as discussed above. The combination of Monsees ‘645 does not disclose wherein the electrical contacts are positioned in the mouthpiece wall between the flange and the distal end of the mouthpiece. 
Yener teaches electrical contacts in the wall of the mouthpiece (Fig. 10, element 44, ¶58).  These contacts are on the side of the mouthpiece and allow for the mouthpiece to make an electrical connection for a secondary heating element.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monsees ‘645 to modify the device to include the electrical contacts are positioned in the mouthpiece wall between the flange and the distal end of the mouthpiece as taught in Yener.  A person of ordinary skill in the art would have positioned a flange between the user’s mouth and the electrical contacts to prevent the user’s salvia from contacting the electrical contacts.

Response to Arguments
Applicant’s arguments filed June 8, 2021 have been fully considered, but they are not persuasive.
Applicant argues, “8 of 14Claim 1 is presently amended to recite that the cartridge tank is defined by an outer tank wall that includes a closed end and an opposing end comprising a wall having an aperture defined therein. 
Monsees ‘645 discloses a tank.  The tank is formed with an outer wall and has a closed end and an aperture on an opposite end to allow fluid communication to vaporize the liquid. 
Applicant argues, “Claim 1 is likewise amended to recite that the liquid transport element is at least partially inserted into the aperture and that the aperture, the liquid transport element, and the heater are substantially centrally located and substantially aligned along a longitudinal axis of the cartridge.” 
Monsees ‘645 discloses, “cartridges may include a wick extending through the fluid storage compartment and into the vaporizable material, a resistive heating element in contact with the first and second electrical contacts, and a heating chamber in electrical contact with the first and second electrical contacts.” (¶12).  When the device in Monsees ‘645 is assembled the wick is partially inserted into the aperture vis-à-vis ¶240 which teaches that the wick is suspended between the heater contacts and then connected to provide flow through 53 (see ¶244-¶245).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747